Citation Nr: 0830391	
Decision Date: 09/08/08    Archive Date: 09/16/08	

DOCKET NO.  05-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a disability rating in excess of 20 
percent for spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1989 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the VARO in Cheyenne, Wyoming, that increased the disability 
rating for the veteran's spondylolisthesis from 0 percent to 
20 percent, effective May 30, 2004, and from a February 2005 
rating decision of the same RO that denied service connection 
for bilateral hearing loss and for tinnitus.  

The case was remanded by the Board in January 2004 in order 
that the veteran might be scheduled for a hearing by either a 
video conference or a travel board with a Veterans Law Judge 
at the RO.  The veteran was scheduled for a video conference 
hearing in July 2008.  For whatever reason, he failed to 
report.  Accordingly, the case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  Any current bilateral hearing loss is not related to the 
veteran's active service.  

3.  Any current tinnitus is not related to the veteran's 
active service.  

4.  The veteran does not have favorable ankylosis of the 
entire thoracolumbar spine, and medical evidence of record 
reflects that he has 92 percent of forward flexion, even when 
factoring in DeLuca criteria of pain, fatigue, weakness and 
repetition.  

5.  The medical evidence shows no periods of incapacitation 
as defined for VA disability evaluation purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).  

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

3.  The criteria for a disability rating in excess of 
20 percent for the veteran's low back disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5239, 5243 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise the claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to each 
issue for consideration at this time.  In an October 2004 
letter the veteran was informed what the evidence had to show 
to support the claims for service connection for hearing loss 
and for tinnitus.  He was told what VA would do to help him 
obtain evidence for his claims and what he himself could do 
to support his claims.  In June 2008 he was informed how VA 
determines a disability rating once service connection is 
granted, and how VA determines an effective date once an 
award of benefits is made.  

With regard to the claim for an increased rating for his low 
back disorder, there are letters, including one in June 2008, 
that informed him about the types of evidence needed to 
support his increased rating claim, namely proof that his 
service-connected disability had increased in severity.  This 
correspondence clearly disclosed the VA's duty to obtain 
certain evidence for him, such as medical records, 
appointment records, and records held by any Federal agency, 
provided he gave consent and supplied enough information to 
enable their attainment.  He was effectively informed to 
submit all relevant evidence in his possession, and received 
notice of the evidence needed to substantiate his claim, the 
evidence by which he would obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was further informed of the 
criteria for rating diseases and injuries of the spine in 
accordance with the requirements of Vazquez v. Peake, 22 Vet. 
App. 37 (2008).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  In this case, 
the veteran received a VA examination in February 2005 with 
regard to his claim for hearing loss and tinnitus.  He was 
also accorded spinal examinations by VA in September 2004 and 
again in Mach 2008.  The Board finds that the medical 
evidence of record is sufficient to resolve the appeal.  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and, thus, 
no additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Pertinent Law and Regulations with Regard to Service 
Connection

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 C.F.R. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may also be 
established when all the evidence, including that pertinent 
to service, demonstrates that the veteran has a current 
disability that was incurred in service.  
38 C.F.R. § 3.303(d).  

Sensorineural hearing loss is a chronic disease process under 
38 C.F.R. § 3.309(a), and, as such, service connection may be 
granted under 38 C.F.R. § 3.307(a)(3) if the evidence shows 
that sensorineural hearing loss was manifested to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  Separation from 
service is defined as the veteran's discharge date.  There is 
no statutory or regulatory provision to allow for extension 
of a presumption period.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show 
on the claim.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the veteran).  

The Board notes that as a lay person, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between a current disability and the 
veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a lay person is generally not 
capable of opining on matters requiring medical knowledge).  

For the purpose of applying laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.85 
(2007).  

A review of the service medical records reveals an audiogram 
study done at the time of enlistment examination in January 
1989 was normal in the conversational voice range.  At 6,000 
Hertz on the left, a decibel loss of 30 was demonstrated.  

At the time of report of medical history made in conjunction 
with separation examination in March 1991, the veteran 
indicated he did not have and had not had any hearing loss.  
Audiometric examination at that time was entirely normal, 
except for a loss of 70 decibels at 6,000 Hertz on the left.

The pertinent post service medical evidence includes the 
report of an audiologic examination accorded the veteran by 
VA in January 2005.  The veteran stated that for the past 
10 years he would get dizzy about twice a day.  He also noted 
a constant high-pitched tinnitus that had been bothering him 
for the past 15 years or more.  He indicated that while in 
the military he was with the Infantry and was also a mortar 
man.  He stated that he wore ear protection most of the time.  
He recalled the number of episodes when explosions went off 
near him and he did not have ear plugs in.  After service, he 
was a supervisor for a construction company and always wore 
ear protection.  It was the opinion of the audiologist that 
"it is at least as likely as not that his tinnitus is related 
to his time in the military."  

However, several weeks later in February 2005, there was an 
addendum from the same audiologist.  She stated at that time 
that it was her opinion that "it is not at least as likely as 
not that his tinnitus is the result of his military 
experience."  

As an audiologist, the aforementioned individual is expected 
to have specialized training in the field of audiology and 
her opinion carries great weight as a result.  She had access 
to the claims file and in February 2005 changed her opinion 
as to the likelihood of any current tinnitus being 
attributable to the veteran's active service.  There is no 
medical opinion of evidence to the contrary.  The Board notes 
that the record itself shows no complaints or findings 
indicative of the presence of tinnitus for years after 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) 
affirmed Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints).  In view of the foregoing, the Board finds 
that the preponderance of the evidence is against the claim.  

With regard to the hearing loss, at the time of the January 
2005 examination, the VA audiologist noted that the veteran 
gave a history of hearing loss for the past 15-plus years.  
Again, he reported about 12 episodes in service where 
explosions went off near him and he did not have his ear 
plugs in.  Current audiometric testing showed normal hearing 
through 3,000 Hertz sloping to moderate sensorineural hearing 
loss in the right and normal hearing through 2,000 Hertz 
sloping to moderate sensorineural hearing loss in the left 
ear.  The examiner stated that it was her opinion that "it is 
at least as likely as not that his hearing loss is related to 
his time in the military."  However, in a February 2005 
addendum, the audiologist indicated that "upon further review 
of his vocational and recreational noise exposure, it is the 
opinion of this examiner that it is not at least as likely as 
not that his hearing loss is a result of his military 
experience."  The claims file was reviewed by the examiner.  
As a result of that review, she changed her mind in February 
2005 and opined that it was less likely than not that any 
current hearing loss was attributable in any way to the 
veteran's active service.  The Board notes that there is a 
lack of evidence with regard to the veteran's hearing loss 
for a number of years following service.  This, as noted 
above, constitutes negative evidence.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The veteran's assertion is 
therefore the only evidence linking his currently diagnosed 
hearing loss to service.  This unsubstantiated assertion 
amounts to an opinion about a matter of medical causation.  
There is no indication in the record that the veteran has any 
medical training or expertise.  As a layman, he is not 
competent to offer a medical opinion regarding a diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Since the record does not contain 
competent medical evidence of a relationship between hearing 
loss and service, service connection for hearing loss must 
also be denied.  

Increased Rating

Increased ratings are determined by the use of VA's Schedule 
for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  
The provisions contained in the Rating Schedule approximate 
the average impairment in earning capacity in several 
occupations resulting from a disability.  
38 C.F.R. § 3.321(a).  Separate diagnostic codes pertain to 
the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to disabilities of the lumbar spine, at the time 
the veteran filed his claim in 2004, the following relevant 
provisions relating to musculoskeletal disabilities were in 
effect:  According to 38 C.F.R. § 4.71a, a veteran, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, will receive a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 
5242.  

A veteran will garner a 40 percent rating when he exhibits 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

The next higher rating of 50 percent will be awarded when the 
veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine.  

A veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 5242.  

The Board notes that according to Note 2, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Note 2.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateroflexion and left and right rotation, and the normal 
combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2).  

With respect to intervertebral disc syndrome, Diagnostic 
Code 5243 directs that VA should evaluate this disorder under 
either the general rating formula for diseases and injuries 
of the spine, outlined above, or under the formula for rating 
disc syndrome based on incapacitating episodes, whichever 
method results in a higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  A veteran with disc 
syndrome with incapacitating episodes for at least two weeks 
but less than four weeks during the past year will receive a 
20 percent rating, whereas he will generate a 40 percent 
evaluation with disc syndrome accompanied by incapacitating 
episodes totaling at four weeks, but less than six weeks 
during the past year.  A veteran who has disc syndrome and 
incapacitating episodes for at least six weeks during the 
past year will be assigned a maximum 60 percent rating under 
this formula.  The regulations define "incapacitating 
episode" as a period of acute signs and symptoms due to disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5243 (Note 
1).  

The Board also comments that, in addition to a rating for 
orthopedic impairment, the evaluating entity should assess 
any associated objective neurological abnormalities 
separately, to include bowel or bladder impairment and 
radiculopathy.  38 C.F.R. § 4.71a (Note 1).  

The Board will also consider whether the case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain and movement of a joint.  See 
38 C.F.R. §§ 4.10, 4.40 (disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements), 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The Board determines that the evidence preponderates against 
the claim for a higher rating for the veteran's low back 
disorder.  The probative medical evidence of record, 
particularly the September 2004 and March 2008 VA medical 
examination reports, do not reflect that the veteran has 
forward flexion of the thoracolumbar spine limited to 
30 degrees or less, or unfavorable ankylosis of the entire 
thoracolumbar spine, as would be required for the next higher 
rating of 40 percent under Diagnostic Code 5237.  Even when 
considering the DeLuca factors, such as painful motion, 
weakness or weakness on repetitive motion, his impairment was 
limited to forward flexion only to 92 percent at the time of 
the 2004 examination and pain on forward flexion at 
58 degrees to 76 degrees at the time of the March 2008 
examination.  Further, the evidence does not reflect that the 
veteran has experienced incapacitating episodes having a 
total duration of at least four weeks in the past year, as 
would be necessary for a 40 percent rating under Code 5243 
governing disc syndrome.  At the time of the 2004 
examination, it was stated there had been no periods of 
incapacitation as defined for disability evaluation purposes.  
At the time of the March 2008 examination, it was again 
stated there had been no incapacitating episodes as defined 
for VA disability evaluation purposes over the past 12-month 
period.  In the absence of such evidence, the claim for an 
increased rating must be denied.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  

A disability rating in excess of 20 percent for 
spondylolisthesis of the low back is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


